EXHIBIT 10.1










CONTRIBUTION AGREEMENT







Between







TALON OP, L.P.

And

CONTRIBUTOR AND THE OTHER UNIT RECIPIENTS REFLECTED

ON THE SIGNATURE PAGE HERETO







FIRST TRUST CENTER,

180 5th Street East, St. Paul, MN







Dated as of July 2, 2014
















IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED.  THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN RECOMMENDED BY ANY
FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY.  FURTHERMORE,
THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR ADEQUACY OF THIS
DOCUMENT.  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISK OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.





--------------------------------------------------------------------------------










Table of Contents

1.

CONTRIBUTION

1

2.

CONTRIBUTION CONSIDERATION; UNITS; TAX MATTERS

1

3.

CLOSING

7

4.

[INTENTIONALLY OMITTED

7

5.

CONTRIBUTOR’S DELIVERIES

7

6.

INSPECTION PERIOD

7

7.

TITLE AND SURVEY MATTERS

8

8.

REPRESENTATIONS AND WARRANTIES

9

9.

ADDITIONAL CONDITIONS PRECEDENT TO CLOSING

14

10.

LEASES-CONDITIONS PRECEDENT, COVENANTS AND WARRANTIES WITH RESPECT THERETO

15

11.

CLOSING DELIVERIES

17

12.

PRORATIONS AND ADJUSTMENTS

20

13.

DEFAULT

21

14.

SUCCESSORS AND ASSIGNS

22

15.

LITIGATION

22

16.

NOTICES

23

17.

BENEFIT

23

18.

LIMITATION OF LIABILITY

23

19.

BROKERAGE

23

20.

FURTHER ASSURANCES

24

21.

AVAILABILITY OF RECORDS; AUDIT REPRESENTATION LETTER

24

22.

MISCELLANEOUS

24








--------------------------------------------------------------------------------







CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT is made and entered into as of this July 2, 2014,
(the “Contract Date”), by and among each Contributor identified on EXHIBIT A
(collectively, jointly and severally, “Contributor”, and referred to
individually as “each Contributor” or “a Contributor”), each other party
reflected on the signature page hereto under “Contributor and the Other Unit
Recipients”, and TALON OP, L.P., a Minnesota limited partnership (“Acquiror” or
“Talon OP”).

1.

CONTRIBUTION.  Each Contributor agrees to contribute and convey to Acquiror, and
Acquiror agrees to accept and assume from each Contributor, for the Contribution
Consideration (as defined below) and on the terms and conditions set forth in
this Agreement, all of such Contributor’s right, title and interest in the
Project (as defined below), which Project includes that certain building (the
“Building”), described on EXHIBIT A.  The Building is leased by Contributor to
Tenants (as defined below) for office purposes.  The Building is commonly known
by the respective street address in the cities, counties and states described on
EXHIBIT A.  For purposes of this Agreement the term, “Project” shall be deemed
to mean, collectively:  (i) all of the parcels of land identified on EXHIBIT A
as being contributed by such Contributor, as such land is described on EXHIBIT B
(collectively, the “Land”), together with all rights, easements and interests
appurtenant thereto, including, but not limited to, any streets or other public
ways adjacent to said Land and any water or mineral rights owned by, or leased
to, such Contributor; (ii) all improvements located on the Land, including, but
not limited to, the Building, and all other structures, systems, and utilities
associated with, and utilized by, such Contributor in the ownership and
operation of the Building (all such improvements being collectively referred to
herein as the “Improvements”); (iii) all personal property owned by such
Contributor and either (A) located on or in the Land or Improvements, or (B)
used in connection with the operation and maintenance of the Project, excluding
personal property owned by Tenants (collectively, the “Personal Property”),
including, without limitation, all fixtures and other built-in improvements and
equipment necessary to operate the Project and all (if any) personal property
listed on EXHIBIT C; (iv) all building materials, supplies, hardware, carpeting
and other inventory owned by such Contributor and maintained in connection with
such Contributor’s ownership and operation of the Land and/or Improvements and
not owned by Tenants (collectively, the “Inventory”); (v) all trademarks,
tradenames, development rights and entitlements and other intangible property
used or useful in connection with the foregoing (collectively, the “Intangible
Personal Property”); and (vi) such Contributor’s interest in all leases and
other agreements (including, without limitation, any amendment or other
modification of a lease) to occupy, or concerning the occupancy of, all or any
portion of the Land and/or Improvements in effect on the Contract Date or into
which such Contributor enters prior to Closing (as defined below) (collectively,
the “Leases”).

2.

CONTRIBUTION CONSIDERATION; UNITS; TAX MATTERS.

2.1.

General.  The sole general partner of Acquiror is Talon Real Estate Holding
Corp., a Utah corporation (“Talon”).  Talon is a publicly-traded real estate
holding corporation, but is not a real estate investment trust.  Acquiror may
also, in its sole and absolute discretion, direct Contributor to convey the
Project to one or more Affiliates (as defined below) of Talon or Talon OP, and
hereby directs Contributor to convey the Project to Talon First Trust, LLC, a
Delaware limited liability company (“Subsidiary”), a special purpose entity
wholly-owned by Acquiror.

2.2.

Contribution Consideration. The consideration to be paid to Contributor by Talon
OP for the Project (the “Contribution Consideration”) shall consist of (i) cash
in the amount of $32,000,000.00; (ii) 30,000 2014-A 6.0% Cumulative Redeemable
Preferred Units (as that term is defined in the Partnership Agreement, as
defined below); (iii) 4,000,000 LP Units (as defined below) having an aggregate
value, calculated as provided in Section 2.3.3 below.  The $32,000,000.00 in
cash included in the Contribution Consideration shall be paid as follows:
 $31,293,476.92 in certified funds paid at Closing, and $706,523.08 (“Rent
Payment”) paid to Contributors from all “Base Rent” and “Additional Rent” (as
defined in Section 10.1.6 hereof) paid by Tenants which is due and payable
during the month of July, 2014, for which Acquiror received a credit on the
Closing Statement.  Acquiror shall not retain, but shall pay to Contributors,
any Base Rent and Additional Rent due and payable during the month





1




--------------------------------------------------------------------------------

of July, 2014 received from Tenants after the date hereof.  The parties agree
that, in the event the Closing Statement (as defined below) includes information
that differs from that reflected in this Agreement, all such information
included within the Closing Statement shall be controlling in all such respects.
 If the above-described calculation of Contribution Consideration would result
in a fractional number of LP Units to be delivered to Contributor, Talon OP
shall round that fraction down to the nearest whole number of LP Units.  Any
Existing Mortgage (as defined in Section 9.1.7) will be paid off out of closing
proceeds simultaneously with the occurrence of the Closing. Provided that all
conditions precedent to Acquiror’s obligations to close as set forth in this
Agreement (collectively, “Acquiror’s Conditions Precedent”) have been satisfied
and fulfilled, or waived in writing by Acquiror, the Contribution Consideration
shall be paid to Contributor at Closing pursuant to Section 2.3 below.

2.3.

Units.

2.3.1.

The Total LP Unit Amount and 2014-A 6.0% Cumulative Redeemable Preferred Units
shall be paid by Talon OP’s delivery of Partnership Units (as that term is
defined in the Partnership Agreement, as defined below) in Talon OP (the “LP
Units”).  The Total LP Unit Amount and the allocation thereof shall be set forth
in the LP Unit Schedule (as defined below).  The LP Units shall be redeemable
for shares of common stock of Talon (“Stock”) or cash (or a combination thereof)
in accordance with the redemption procedures described in the Partnership
Agreement.  Contributor acknowledges that neither the LP Units nor the Preferred
Units (as defined in 2.10) are certificated and that, therefore, the issuance of
the LP Units and Preferred Units shall be evidenced by updating Talon OP’s LP
Unit register and Preferred Units register, which shall be completed at Closing
(the “Amendment”).

2.3.2.

Talon OP will deliver to Contributor, at Closing, LP Units and Preferred Units
issued in the names of and for distribution to those LP Unit and Preferred Units
recipients set forth on EXHIBIT E (including any Contributor so reflected, the
“LP Unit Recipients”).  Each LP Unit Recipient shall receive, with respect to
the Project in which it has an interest, as reflected on EXHIBIT E, that number
of LP Units (subject to appropriate rounding down to eliminate fractional LP
Units) as shall be set forth on EXHIBIT E; provided, however, that in the event
the Closing Statement sets forth and contains information with respect to the
breakdown of the Total LP Unit Amount and Preferred Units among LP Unit
Recipients that differs from that reflected on EXHIBIT E, the Closing Statement
shall be controlling in all such respects.  The number of LP Units issued to
each LP Unit Recipient with respect to the Project shall be calculated by
multiplying (A) the Total LP Unit Amount, times (B) the percentage of the Total
LP Unit Amount allocated to such Project at Closing, times (C) the “Ownership
Percentage in Subject Project” of each LP Unit Recipient as reflected on EXHIBIT
E.

2.3.3.

For purposes of determining the number of LP Units to be delivered in
satisfaction of payment of the Total LP Unit Amount, the Total LP Unit Amount
shall be divided by a “Unit Price”, which shall be equal to One and 25/100
Dollars ($1.25).  The LP Unit Schedule shall reflect the Unit Price.

2.3.4.

Contributor has delivered to Acquiror, and has caused its direct and indirect
partners, shareholders and members, as the case may be (“Interest Holders”), and
any other LP Unit Recipient to deliver to Acquiror, or to any other party
designated by Acquiror, a completed questionnaire and representation letter (in
substantially the form set forth in EXHIBIT F, the “Investor Materials”)
providing, among other things, information concerning each Contributor’s, each
Interest Holder’s and each LP Unit Recipient’s status as an accredited investor
(“Accredited Investor”), as such term is defined in Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), and shall
provide or cause to be provided to Acquiror, or to any other party designated by
Acquiror, such other information and documentation as may reasonably be
requested by Acquiror in furtherance of the issuance of the LP Units and
Preferred Units as contemplated hereby.  Notwithstanding anything contained in
this Agreement to the contrary, in the event that, in the reasonable opinion of
Acquiror, based on advice of its securities counsel, (x) any such person or
entity providing Investor Materials is not considered an Accredited Investor,
(y) the proposed issuance of LP Units or Preferred Units hereunder might not
qualify for the exemption from the registration requirements of Section 5 of the
Securities Act, or (z) the proposed issuance of LP Units or Preferred Units
hereunder would violate any applicable federal or state securities laws, rules
or regulations, or agreements to which Talon or Talon OP is privy, or any tax
related or other legal rules, agreements or constraints applicable to Acquiror,
Talon or Talon OP, Acquiror shall so advise Contributor, in writing (the
“Regulatory Violation Notice”).  In the event a Regulatory Violation Notice is
delivered for the reason set forth in clause (x) above, the interest of each and
every person or other entity with respect to which Acquiror delivers a
Regulatory Violation Notice shall be redeemed by the appropriate Contributor, at
no cost to any or all of Acquiror,





2




--------------------------------------------------------------------------------

Talon and Talon OP, at least two business days prior to the Closing Date.  In
the event of any such redemption, the Closing Statement shall reflect the
updated list of LP Unit Recipients and recipients of Preferred Units
(collectively, “Recipients”) and the revised ownership percentages in the
appropriate Recipients and Project resulting from such redemption.  In the event
a Regulatory Violation Notice is delivered for another reason, this Agreement
shall terminate, the Earnest Money (as defined below) shall be returned to
Acquiror and no party shall have any further liability hereunder except (i) as
otherwise expressly set forth in this Agreement and (ii) to the extent a breach
of this Agreement gives rise to, or becomes the basis for, the Regulatory
Violation Notice.

2.3.5.

Contributor hereby covenants and agrees that it shall deliver or shall cause
each of its partners, shareholders, members and any other Recipient to deliver
to Acquiror, or to any other party designated by Acquiror, any documentation
that may be required under the Partnership Agreement or any charter document of
Talon, and such other information and documentation as may reasonably be
requested by Acquiror, at such time as any LP Units are redeemed for shares of
Stock (“Conversion Shares”).  The preceding covenant shall survive the Closing
and shall not merge into any of the conveyancing documents delivered at Closing.

2.3.6.

The parties acknowledge that Contributor intends to treat the transfer of the
Project in exchange for LP Units (the “Exchange”) as a tax-free partnership
contribution pursuant to Section 721 of the Internal Revenue Code of 1986, as
amended (the “Code”). Acquiror, Talon OP and Talon shall cooperate in all
reasonable respects with Contributor to effectuate such Exchange; provided,
however, that:

(i)

The Closing shall not be extended or delayed by reason of such Exchange, unless
Acquiror has breached its obligations to Contributor under this Agreement;

(ii)

None of Acquiror, Talon OP nor Talon shall be required to incur any additional
material extraordinary (as opposed to a normal, customary and recurring) cost or
expense as a result of such Exchange, other than the cost of counsel in
connection with the preparation of this Agreement.  Notwithstanding anything to
the contrary in the foregoing sentence, Talon OP and Talon shall be responsible
for costs associated with any IRS audit made directly of either or both of Talon
OP and Talon relating to their respective operations (as opposed to an audit
that is ancillary to an audit made of any or all of the entities comprising the
Contributor).  Contributor hereby covenants and agrees that it shall, promptly
on demand, reimburse Acquiror, Talon OP or Talon for any additional material
extraordinary cost or expense (as opposed to a normal, customary and recurring
cost or expense, such as the analysis or computation related to the manner in
which depreciation and built-in gain are allocated amongst the Recipients),
including, but not limited to, reasonable attorneys’ fees, actually incurred by
any or all of Acquiror, Talon OP and Talon as a result of the characterization
of the contribution of the Project pursuant to this Agreement as a tax-free
partnership contribution pursuant to Section 721 of the Code, or which
additional material extraordinary cost or expense is or may be otherwise
directly attributable to the Exchange; and

(iii)

Subject to Talon OP’s and Talon’s performance and fulfillment in all material
respects of the express covenants and conditions contained in this Agreement,
none of Acquiror, Talon OP or Talon warrant, nor shall any of them be
responsible for, the federal, state or local tax consequences to any or all of
Contributor, any or all of the Interest Holders and any or all of the Recipients
resulting from either (i) the transactions contemplated by this Agreement or
(ii) the allocation, if any, of losses and liabilities of Talon OP to and among
the Contributor or any of the Interest Holders in such Contributor under the
Partnership Agreement, the Code or Treasury Regulations promulgated under the
Code.

The provisions of this Section 2.3.6 shall survive the Closing and shall not
merge into any conveyancing documents delivered at Closing.

2.4.

Partnership Agreement; Other Informational Materials.  For purposes hereof, the
term “Partnership Agreement” shall mean Talon OP’s Limited Partnership Agreement
dated as of June 7, 2013, as may be amended from time to time.  Contributor and
the other Recipients hereby acknowledge and agree that the ownership of LP Units
and Preferred Units by them and their respective rights and obligations as
limited partners of Talon OP (including, without limitation, their right to
transfer, encumber, pledge and exchange LP Units and





3




--------------------------------------------------------------------------------

Preferred Units) shall be subject to all of the express limitations, terms,
provisions and restrictions set forth in this Agreement and in the Partnership
Agreement.  In that regard, Contributor and the other Recipients hereby covenant
and agree that, at Closing, they shall execute any and all documentation
reasonably required by Talon OP and Talon to formally memorialize the foregoing
(collectively, the “Partnership Agreement Adoption Materials”).  Contributor and
the other Recipients acknowledge that they have received and reviewed, prior to
the Closing Date, the following (the “Disclosure Materials”):  (i) Talon’s
Quarterly Report on Form 10-Q for the quarters ended June 30, 2013 and September
30, 2013; (ii) any Current Reports on Form 8-K of Talon and Talon OP filed
subsequent to January 1, 2013; and (iii) the Partnership Agreement.  Contributor
and the other LP Unit Recipients acknowledge that they:  (x) have had an
opportunity to obtain and review each document incorporated by reference into
the Disclosure Materials; (y) have had an opportunity to conduct a due diligence
review of the affairs of Talon OP and Talon; and (z) have been afforded the
opportunity to ask questions of, and receive additional information from, the
Acquiror, Talon and Talon OP regarding Talon and Talon OP.

2.5.

Lock-Up Period.  The Recipients agree that for a period equal to six months
following the Closing (the “Lock-Up Period”), the Recipients may not, in any way
or to any extent, sell, transfer, assign, pledge or encumber, or otherwise
convey any or all of the LP Units or Preferred Units delivered to the them in
connection with this transaction and, if applicable, any Conversion Shares.  The
LP Unit Recipients further agree that they may not, in any way or to any extent,
redeem any or all of their LP Units other than in accordance with Article IX of
the Partnership Agreement and the recipients of Preferred Units agree that they
may not, in any way or to any extent, redeem any or all of their Preferred
Units.  The provisions of this Section 2.5 shall survive the Closing and shall
not merge into any of the conveyancing documents delivered at Closing.

2.6.

Transfer Requirements.  After the Lock-Up Period, the Recipients may only sell,
transfer, assign, pledge or encumber, or otherwise convey any or all of the LP
Units and Preferred Units delivered to them and, if applicable, any Conversion
Shares, in strict compliance with this Agreement, the Partnership Agreement, the
charter documents of Talon, the registration and other provisions of the
Securities Act (and the rules promulgated thereunder), any state securities laws
and the rules of any securities exchange upon which such securities are then
traded, in each case as may be applicable.  The Recipients acknowledge that they
are familiar with the provisions of Rule 144 under the Securities Act of 1933
and acknowledge and agree that without registration of the Conversion Shares,
the Conversion Shares generally may not be sold for at least six months
following conversion (and possibly longer).  There is no intent or obligation of
the Acquiror, Talon or Talon OP to register the Conversion Shares or the
Preferred Units.  The provisions of this Section 2.6 shall survive the Closing
and shall not merge into any of the conveyancing documents delivered at Closing.

2.7.

[Intentionally omitted.]

2.8.

Partnership Liabilities and Sales of the Project.

2.8.1.

Subject to the last sentence of this Section 2.8.1 and the provisions of Section
2.8.2 hereof, for a period of two years following the Closing Date (the
“Non-Taxable Disposition Period”), Talon and Talon OP shall use their good
faith, reasonable and diligent efforts:

(a)

To cause any sale or other voluntary disposition (other than through a deed in
lieu of foreclosure; a foreclosure action; an act of eminent domain; or the
exercise of a purchase option, right of first refusal option or similar option
by a Tenant) of the Project (and all assets received in exchange for such
Project in which Talon or Talon OP has an adjusted tax basis substituted from
that of the Project) to qualify for non-recognition of gain under the Code (for
example, by means of exchanges contemplated under Code Sections 351, 354, 355,
368, 721, 1031 or 1033), in the manner as the Code provides from time to time
(the “Non-recognition Code Provisions”); provided, however, that the foregoing
shall not require Talon and Talon OP, in their sole and absolute discretion, to
sell, or otherwise dispose of, or prevent Talon and Talon OP, in their sole and
absolute discretion, from selling or otherwise disposing of, the Project in a
transaction that would result in a loss for federal income tax purposes; and

(b)

To avoid a distribution of property that would cause the Contributor to
recognize income or gain pursuant to the provisions of either or both of Code
Sections 704(c)(1)(B) and 737.





4




--------------------------------------------------------------------------------

In all events, the Non-Taxable Disposition Period shall terminate with respect
to Section 2.8.1(a), and the provisions of Section 2.8.1(a) only shall
automatically be rendered null and void and shall be of no further force or
effect, as of the occurrence of an amendment or other material revision to Code
Section 721 or 1031 or the Treasury Regulations promulgated thereunder, which
amendment or revision materially and, with respect to Talon and Talon OP,
adversely alters the mechanics for implementing (and/or the tax-treatment of)
“like-kind” exchanges of real estate pursuant to such provisions (a “Section
1031 Material Modification”).

2.8.2.

Notwithstanding the provisions of Section 2.8.1, the obligation of either or
both of Talon and Talon OP to undertake those activities set forth in Sections
2.8.1(a) and 2.8.1(b) hereof shall, in all events, be subject to, and otherwise
interpreted consistent with, Talon’s fiduciary and statutory obligations to all
partners (both present and future) in Talon OP, and to its stockholders, both
present and future.  Further, for purposes of this Section 2.8 and except as
otherwise provided in Section 2.9, the Recipients agree that neither Talon nor
Talon OP shall be required to obtain any approval, consent or waiver from, or
take direction from, or otherwise communicate with, any person or representative
or entity concerning a particular Project, other than those certain persons
designated on Schedule 2.8.2 attached hereto (and at the addresses set forth
therein) with respect to such Project (the “Project Contacts”).  Notification of
the Project Contacts for a Project shall constitute sufficient and effective
notification to all Interest Holders associated with that Project, and written
communications from the Project Contacts for a Project shall bind all Interest
Holders associated with, related to, or having an interest in, that Project.

The provisions of this Section 2.8 shall survive the Closing and shall not merge
into any of the conveyancing documents delivered at Closing.

2.9.

Notice of Certain Transactions.

2.9.1.

Provided that the obligations of Talon and Talon OP under Section 2.8 shall not
have terminated by the terms of such section, in the event, on or before the
second anniversary of the Closing Date, a post-Closing sale of the Project that
will not satisfy a Non-recognition Code Provision (whether or not due to the
occurrence of a Section 1031 Material Modification) (a “Tax-Related Event”) is
considered reasonably likely to occur, in the reasonable judgment of Talon OP,
then Talon OP shall give written notice of such Tax-Related Event (a
“Tax-Related Notice”) to the relevant Project Contacts for the Project as soon
as practicable after Talon OP concludes that a Tax-Related Event is reasonably
likely to occur, or, if later, on the date on which Talon OP is, in the
reasonable judgment of its securities counsel, legally permitted, under
applicable federal and state securities laws and regulations, and the rules and
regulations of any securities exchange upon which the Company’s securities then
trade, to disseminate such Tax-Related Notice to the Project Contacts.

2.9.2.

Upon their receipt of a Tax-Related Notice, the Project Contacts shall designate
a single spokesperson from among them to represent the Interest Holders in
connection with the Tax-Related Event that triggered the delivery of such
Tax-Related Notice (the “Spokesperson”).  The Recipients hereby irrevocably
appoint any Spokesperson so designated as their attorney-in-fact, with full
power to grant in the name of and on behalf of such Recipient, any and all
consents, waivers, approvals, and to execute any and all documents required or
appropriate to be executed, whether with respect to this Agreement, the
Partnership Agreement or otherwise; provided, however, that such
attorney-in-fact may only act within the scope necessitated by the Tax-Related
Event giving rise to the appointment of such Spokesperson.  The foregoing power
of attorney is hereby declared to be irrevocable and a power coupled with an
interest.  Talon OP and Talon shall be entitled to rely on the first written
notice either of them receives that designates a Spokesperson with respect to a
given Tax-Related Event, and shall be under no obligation to deal with any
person other than the Spokesperson so designated in connection with the subject
Tax-Related Event as it relates to the Recipients. Talon OP and Talon shall have
no obligation to deal with any person or entity whatsoever in connection with a
Tax-Related Event unless and until a Spokesperson is properly designated. Talon
OP and Talon, and their respective independent accountants, attorneys and other
representatives and advisors, shall cooperate with the Spokesperson in order to
consider strategies proposed by or through the Spokesperson (it being understood
that neither Talon nor Talon OP shall have any obligation whatsoever to propose
any such strategies), on behalf of affected Recipients, which strategies are
designed or intended to defer or mitigate any recognition of gain under the Code
by any Recipient or any shareholder or partner in any Recipient (any such gain
recognition being referred to herein as an “Adverse Tax Consequence”) that may
result from a Tax-Related Event, whether such strategies involve any or all of
the Recipients (including Contributor) on a basis independent of Talon and Talon
OP, or in conjunction with Talon or Talon OP.  Each party shall pay its





5




--------------------------------------------------------------------------------

own fees and expenses incurred in connection with the procedure delineated in
this Section 2.9.2.  Under this Section 2.9.2, Talon OP and Talon are only
obligated to cooperate with the Spokesperson on behalf of any Recipient (or any
partner, shareholder or member of any Recipient) who may be facing an Adverse
Tax Consequence, in connection with such Recipient’s determination of the
efficacy of tax-deferral or tax-mitigation alternatives proposed by or through
the Spokesperson that may involve Talon or Talon OP.  In no event shall either
Talon or Talon OP be required to incur any expense (other than the cost of
professional fees and expenses and administrative expenses incurred in complying
with this Section 2.9) in connection its cooperation under this Section 2.9, nor
shall any transaction duly approved by the Board of Directors of Talon that
results in a Tax-Related Event be required to be suspended, postponed, impeded
or otherwise adversely affected by virtue of any potential Adverse Tax
Consequence.  The provisions of this Section 2.9 shall survive the Closing and
shall not merge into any of the conveyancing documents delivered at Closing.

2.10.

Certain Covenants and Triggering Events.  As used in this Agreement, a
“Triggering Event” shall mean: (i) Subsidiary shall cause there to be any
mortgage (other than the mortgage securing the First Mortgage Loan and related
documents and instruments (collectively, the “First Mortgage”)) or other
security agreement covering any part of the Land or the Buildings, or if the
Land or Buildings become subject to any mechanic’s liens or monetary judgment
liens and the applicable lien shall remain undischarged of record (by payment,
bonding or otherwise) for a period of sixty (60) days; (ii) Subsidiary will not
incur or guaranty, and Talon OP will not incur (but may guarantee) any future
indebtedness for borrowed money (“IFBM”) provided, however, that Talon OP may
incur future IFBM if the ratio of (x) the sum of revenues from all properties
owned directly and indirectly by Talon OP less property operating expenses to
(y) the sum of interest expense and the prior year’s current portion of
long-term debt for the last six completed calendar months preceding the date of
the incurrence of such IFBM is at least 1.30 to 1.00, computed on a historical
basis not including any IFBM to be incurred; (iii) a sale or transfer of the
Land or Buildings or the membership interests in Subsidiary or issuance of
membership interests in Subsidiary to other than Talon OP shall occur; (iv)
issuance by Talon OP of any units other than Common Units, Junior Units or
Parity Units defined in that certain Partnership Unit Designation of 2014-A 6.0%
Cumulative Redeemable Preferred Units of Talon OP (the “PUD”); (v) a failure by
Talon OP to pay a monthly distribution to Recipients for any reason, under 3(a)
of the PUD and such failure shall continue for a period of sixty (60) days after
the applicable due date with respect thereto; (vi) a failure by Talon OP to
comply with the redemption provisions set forth in Section 5 of the PUD; (vii)
an amendment to the First Mortgage Loan which (A) increases the Spread (as
defined in the Promissory Note evidencing the First Mortgage Loan), or (B)
increases the then-outstanding principal amount of the First Mortgage Loan;
(viii) any other default shall occur under the First Mortgage and such default
shall continue beyond any applicable notice and cure periods provided in the
First Mortgage and holder of the First Mortgage (“First Mortgagee”) shall
accelerate the indebtedness secured by the First Mortgage or institute
proceedings, judicial or otherwise, for the foreclosure or enforcement of the
First Mortgage or (ix) Talon OP shall be in breach of its material obligations
under this Agreement and such breach shall remain uncured for a period of sixty
(60) days or (x) a change in the general partner of Talon OP.  Talon OP shall
cause the Certificate of Formation for the Subsidiary filed with the Delaware
Secretary of State to be amended to include (i) a restriction that no membership
interests in the Subsidiary shall be sold or issued to any person or entity
other than to Talon OP without the consent of the Contributor, and (ii) so long
as any 2014-A 6.0% Cumulative Redeemable Preferred Units are held by a
Contributor, any sale or transfer of the Land or Buildings shall be ultra vires
and such amendment shall be executed and filed at Closing.  At Closing, the
Talon OP shall cause Subsidiary to execute and cause to be recorded in the
Ramsey County property records an Affidavit to which will be attached the
Certificate of Formation of the Subsidiary, as amended.  At Closing, Talon OP
shall cause to be filed with the Minnesota Secretary of State a financing
statement evidencing the option rights of the Contributors to acquire all the
membership interests in the Subsidiary.  In the event (A) a Triggering Event
occurs and is continuing and (B) such Triggering Event is not the result of a
default by Contributor under this Agreement, or any document or agreement
delivered pursuant to or in connection with this Agreement, then while such
Triggering Event remains uncured and is continuing, (y) Contributor shall have
the right to contact and communicate directly with First Mortgagee regarding the
acquisition of the indebtedness secured thereby at a purchase price and terms as
are acceptable to the First Mortgagee, and (z) so long as the First Mortgage is
paid off and satisfied by Contributor on such terms as are acceptable to the
First Mortgagee, Contributor shall have the right to acquire from Talon OP all
outstanding limited liability company interests in Subsidiary free and clear of
all voluntary liens and encumbrances (but the foregoing shall not require the
removal of the First Mortgage or any Permitted Encumbrances) for One Dollar
($1.00) (the “Subsidiary Purchase”), such right to be exercised by giving Talon
OP written notice thereof.  Contributor and Talon OP shall enter into such
agreements and execute such documents in connection therewith as shall be
commercially reasonable





6




--------------------------------------------------------------------------------

and customary.  This section shall terminate upon redemption, repurchase or
other termination of the 2014-A 6.0% Cumulative Redeemable Preferred Units of
Talon OP (the “Preferred Units”).  Upon the closing of the Subsidiary Purchase,
all Preferred Units and obligations related thereto shall be immediately
terminated without any payment by Talon OP or any other party to Contributor or
any other holders of the Preferred Units.

3.

CLOSING.  The contribution of the Project and delivery of LP Units contemplated
herein shall be consummated at a closing (“Closing”) to take place on a date and
at the offices of the Title Company (as defined below) or such other place as
the parties may agree upon in writing, provided, however, that the Closing Date
shall be no later than __________, 2014.  The date on which the Closing occurs
shall be referred to herein as the “Closing Date”.  The Closing shall be
effective as of 12:01 a.m. Central Time on the Closing Date.  Notwithstanding
the foregoing, the risk of loss of all or any portion of the Project shall be
borne by Contributor up to and including the actual time of the Closing, and
thereafter by Acquiror.

4.

[INTENTIONALLY OMITTED.]

5.

CONTRIBUTOR’S DELIVERIES.  Subsequent to the Contract Date, Contributor shall
make available to Acquiror, to the extent specifically requested in writing by
Acquiror and in Contributor’s possession and control, copies of all documents,
contracts, information, Records (as defined below) and exhibits pertinent to the
transaction that is the subject of this Agreement, including, but not limited
to, the documents listed as “Contributor’s Deliveries” on EXHIBIT H.  As used
herein, “Records” means all books, records, tax returns, correspondence,
financial data, leases, and all other documents and matters, public or private,
maintained by Contributor or its agents, relating to receipts and expenditures
pertaining to the Project for the three most recent full calendar years and the
current calendar year and all contracts, rental agreements and all other
documents and matters, public or private, maintained by Contributor or its
agents, relating to operations of the Project.  In addition, Contributor shall
provide (and shall cooperate in all respects in so providing) Acquiror with
copies of, or access to, such factual information as may be reasonably requested
by Acquiror, and in the possession or control of Contributor, to enable Talon to
issue one or more press releases concerning the transaction that is the subject
of this Agreement, to file a Current Report on Form 8-K (as specified on EXHIBIT
I), if, as and when such filing may be required by the Securities and Exchange
Commission (“SEC”) and to make any other filings that may be required by any
Governmental Authority (as defined below).  The obligation of Contributor to
cooperate in providing Acquiror with such information for Acquiror to file its
Current Report on Form 8-K shall survive the Closing and shall not be merged
into any of the conveyancing documents delivered at Closing.  “Governmental
Authority” or “Governmental Authorities” shall mean any agency, commission,
department or body of any municipal, township, county, local, state or Federal
governmental or quasi-governmental regulatory unit, entity or authority having
jurisdiction or authority over all or any portion of the Project or the
management, operation, use or improvement thereof

6.

INSPECTION PERIOD.

6.1.

Subsequent to the Contract Date, Contributor shall make available to Acquiror,
to the extent specifically requested in writing by Acquiror and in Contributor’s
possession and control, all documents, contracts, information, Records (as
defined below) and exhibits pertinent to the transaction that is the subject of
this Agreement, including, but not limited to, the documents listed as
“Contributor’s Deliveries” on EXHIBIT H.  As used herein, “Records” means all
books, records, tax returns, correspondence, financial data, leases, and all
other documents and matters, public or private, maintained by Contributor or its
agents, relating to receipts and expenditures pertaining to the Project for the
three most recent full calendar years and the current calendar year and all
contracts, rental agreements and all other documents and matters, public or
private, maintained by Contributor or its agents, relating to operations of the
Project.  In addition, Contributor shall provide (and shall cooperate in all
respects in so providing) Acquiror with copies of, or access to, such factual
information as may be reasonably requested by Acquiror, and in the possession or
control of Contributor, to enable Talon to issue one or more press releases
concerning the transaction that is the subject of this Agreement, to file a
Current Report on Form 8-K (as specified on EXHIBIT I), if, as and when such
filing may be required by the Securities and Exchange Commission (“SEC”) and to
make any other filings that may be required by any Governmental Authority (as
defined below).  The obligation of Contributor to cooperate in providing
Acquiror with such information for Acquiror to file its Current Report on Form
8-K shall survive the Closing and shall not be merged into any of the
conveyancing documents delivered at Closing.  “Governmental Authority” or
“Governmental Authorities” shall mean any agency, commission, department or body
of any municipal, township, county, local, state or Federal governmental





7




--------------------------------------------------------------------------------

or quasi-governmental regulatory unit, entity or authority having jurisdiction
or authority over all or any portion of the Project or the management,
operation, use or improvement thereof.

6.2.

Confidentiality.  Each party agrees to maintain in confidence, and not to
disclose (and shall cause its affiliates, employees and equity holders to
maintain in confidence, and not to disclose) to any person or entity (including,
without limitation, Tenants or Tenants’ employees), the information contained in
this Agreement or pertaining to the transaction contemplated hereby and the
information and data furnished or made available by Contributor to Acquiror, its
agents and representatives in connection with Acquiror’s investigation of the
Project and the transactions contemplated by this Agreement; provided, however,
that each party, its agents and representatives may disclose such information
and data (i) to such party’s accountants, attorneys, existing or prospective
lenders, investment bankers, accountants, underwriters, ratings agencies,
partners, consultants and other advisors in connection with the transactions
contemplated by this Agreement (collectively, “Representatives”) to the extent
that such Representatives reasonably need to know (in the disclosing party’s
reasonable discretion) such information and data in order to assist, and perform
services on behalf of, the disclosing party; (ii) to the extent required by any
applicable statute, law, regulation or Governmental Authority (including, but
not limited to, Form 8-K and other reports and filings required by the SEC and
other regulatory entities, as described in EXHIBIT I) or by any securities
exchange upon which Talon or Talon OP’s securities trade; (iii) in connection
with any litigation that may arise between the parties in connection with the
transactions contemplated by this Agreement or otherwise relating to the
Project; (iv) to the extent such disclosure is required or appropriate in
connection with any securities offering or other capital markets or financing
transaction undertaken by Talon or Talon OP; (v) to the extent such information
and data become generally available to the public other than as a result of
disclosure by such party or its agents or Representatives; (vi) to the extent
such information and data become available to such party or its agents or
Representatives from a third party who, insofar as is known to such party, is
not subject to a confidentiality obligation to the other party hereunder; and
(vii) to the extent necessary in order to comply with each party’s respective
covenants, agreements and obligations under this Agreement.  In the event the
transactions contemplated by this Agreement shall not be consummated, such
confidentiality shall be maintained indefinitely.  Acquiror shall also have the
right to issue a press release upon the consummation of the transactions
described in this Agreement.

6.3.

Return of Documents.  If Acquiror fails to close the transaction which is the
subject matter of this Agreement for any reason, Acquiror shall return all
documents supplied to Acquiror by Contributor.

7.

TITLE AND SURVEY MATTERS.

7.1.

Conveyance of Title.  At Closing, Contributor agrees to deliver to Acquiror a
limited warranty deed (“Warranty Deed”), in recordable form, conveying the
Project to Subsidiary or Acquiror’s assignee or designee, free and clear of all
liens, claims and encumbrances except for the following items (the “Permitted
Exceptions”):  (i) those matters listed on EXHIBIT J; (ii) those additional
matters that may be specifically approved, in writing, by Acquiror; and
(iii) the rights of Tenants as tenants under the Leases.

7.2.

Title Commitment.  Prior to the Contract Date, Acquiror shall have obtained
title commitment, together with copies of all recorded documents evidencing
title exceptions raised in Schedule B thereof (the “Title Commitment”) issued by
Guaranty Commercial Title Inc., as agent for Stewart Title Insurance Company
(the “Title Company”), for an owner’s title insurance policy (the “Title
Policy”), with respect to the Project.  It shall be an Acquiror’s Condition
Precedent that the Title Policy (or “marked-up” title commitment) shall be in
the form described in this Section 7.2 and have all standard and general printed
exceptions deleted so as to afford full “extended form coverage” (to the extent
available in the applicable jurisdiction), and, if and to the extent allowable
or available in the applicable jurisdiction, shall further include an owner’s
comprehensive endorsement, ALTA Zoning Endorsement No. 3.1 (including parking);
an endorsement certifying that the bills for the real estate taxes pertaining to
the Land and Improvements do not include taxes pertaining to any other real
estate; an access endorsement; a contiguity endorsement, if applicable; a
subdivision or plat act endorsement; a survey endorsement; and other such
commercially reasonable endorsements as Acquiror may require.  As an Acquiror’s
Condition Precedent, the Title Commitment shall be later-dated to cover the
Closing and the recording of the Warranty Deed, and the Title Company shall
deliver a profroma Title Policy (or “marked-up” title commitment) to Acquiror
concurrently with the Closing.  All costs and expenses relating to the Title
Commitment shall be paid by Contributor, including, without limitation, search,
continuation and update fees.  The cost of the Title Policy shall be paid by
Acquiror, including, without limitation, all title insurance premiums and
endorsements.





8




--------------------------------------------------------------------------------



7.3.

Survey.  Prior to the Contract Date Contributor shall provide Acquiror a copy of
all existing surveys in its possession with respect to the Project.  Acquiror,
at Acquiror’s cost, may obtain an updated survey of the Project (the “Survey”),
prepared by a surveyor(s) duly registered in the State of Minnesota.

7.4.

UCC Searches.  Prior to Closing, Acquiror, at Contributor’s cost, may obtain, or
cause the Title Company to obtain, current searches of all Uniform Commercial
Code financing statements filed with the applicable Secretary of State, or the
appropriate county official, against Contributor, Contributor’s affiliates
involved in the operation of the Project and the management agents for the
Project.

7.5.

Defects and Cure.  The items described in this Sections 7.2, 7.3 and 7.4 are
collectively referred to as “Title Evidence”.  Contributor shall render title to
the Project free of the following Defects (the “Mandatory Cure Items”):  (A)
voluntary liens, mortgages, deeds of trust or trust deeds securing obligations
of Contributor (except those liens securing any Existing Mortgage, which in all
events will be immediately paid off at Closing), whether described in the title
commitment, or first arising or first disclosed by the Title Company to
Contributor and Acquiror after the date of the Title Evidence, and whether or
not specified by Acquiror in any notice; (B) any mechanics lien attributable to
the period prior to the Closing Date or that first arises or is first disclosed
by the Title Company to Contributor and Acquiror after the date of the title
commitment, and that is based upon a written agreement between either (1) the
claimant (a “Lien Claimant”) and any of Contributor, Contributor’s general
partner(s) or a duly authorized managing agent of Contributor, or (2) the Lien
Claimant and any other contractor, supplier or materialman with which
Contributor, Contributor’s general partner(s) or its duly authorized managing
agent has a written agreement; (C) judgment liens against any or all of
Contributor and the Project; and (D) delinquent tax and assessment liens.  As an
Acquiror’s Condition Precedent, such Mandatory Cure Items shall, at
Contributor’s expense, be cured and removed by Contributor from the Title
Evidence prior to Closing (or insured over by the Title Company, in form and
substance reasonably satisfactory to Acquiror).  If by the Closing, Contributor
fails to so cure all Mandatory Cure Items, or if Contributor fails to cause all
Mandatory Cure Items to be insured over by the Title Company (to Acquiror’s
reasonable satisfaction), then Acquiror may either (x) terminate this Agreement
by written notice to Contributor, in which event neither party shall have any
further liability to the other hereunder, except as otherwise expressly provided
herein; (y) cause the Title Company to insure and/or endorse over such Mandatory
Cure Items, provided that the terms of such insurance and/or endorsements are
reasonably satisfactory to Acquiror; or (z) proceed to close by deducting from
the Contribution Consideration the amount necessary to cure such Mandatory Cure
Items (if such Mandatory Cure Items are of a liquidated nature and an
ascertainable monetary amount, or can be endorsed over by the Title Company by
the payment or deposit in escrow of a liquidated and ascertainable amount).  If
Acquiror fails to make an affirmative election of (x), (y) or (z) above prior to
Closing, then Acquiror shall be conclusively deemed to have accepted title to
the Project(s) in question, subject to the items- in question.

8.

REPRESENTATIONS AND WARRANTIES.

8.1.

Contributor and Recipients.  Contributor represents and warrants to Acquiror
that, to the current, actual, subjective knowledge of Nedal Abdul Hajj
(“Abdul”), the following matters are substantially true in all material respects
as of the Contract Date and (subject to events which first transpire or
knowledge which first becomes known to Abdul subsequent to the Contract Date)
shall be substantially true in all material respects as of the Closing Date and
covenants as follows; and each Recipient represents and warrants (but only as to
itself) to Acquiror that the matters set forth in Sections 8.1.7 and 8.1.12 are
substantially true in all material respects as of the Contract Date and shall be
substantially true in all material respects as of the Closing Date:

8.1.1.

Contributor’s Deliveries.  All of Contributor’s Deliveries listed on EXHIBIT H
and all other items delivered by Contributor pursuant to this Agreement,
including, without limitation, those required pursuant to Sections 5, are true,
accurate, correct and complete in all material respects, and fairly present the
information set forth in a manner that is not materially misleading.  The copies
of all documents and other agreements delivered or furnished and made available
by Contributor to Acquiror pursuant to this Agreement include all of and the
only Leases and other agreements relating to or affecting the ownership and
operation of the Project, there being no “side” or other agreements, written or
oral, in force or effect, to which Contributor is a party or to which the
Project is subject.





9




--------------------------------------------------------------------------------



8.1.2.

Defaults.  Contributor is not in default under any of the Major Repair
Contracts, Contracts or Governmental Approvals (as such terms are defined in
EXHIBIT H), nor has Contributor received any written notice alleging the
existence of any such default.

8.1.3.

Contracts.  There are no contracts of any kind relating to the management,
leasing, operation, maintenance or repair of the Project, except those Contracts
and Major Repair Contracts listed on SCHEDULE 8.1.3.  Contributor has performed
all material obligations required to be performed by it under all, and is not in
default under any, of such Contracts or Major Repair Contracts.  Except as
otherwise provided on SCHEDULE 8.1.3, all the Contracts and Major Repair
Contracts may, by the express terms thereof (i) be assigned to Acquiror, by
notice to such effect to the appropriate contract party, without penalty or
other payment by Contributor or Acquiror and (ii) except for the Contract with
Schindler Elevator, be terminated without penalty or other payment by
Contributor (or its assignee, including Acquiror, or successor) upon no more
than 30 days’ prior notice

8.1.4.

Employees.  None of Contributor’s employees at the Project is employed pursuant
to a written agreement, and all employees may be terminated at will.  None of
Contributor’s employees at the Project is a union employee.  Neither Contributor
is a party to, nor is the Project subject to, any collective bargaining or other
agreement or understanding with any labor union, and neither Contributor is
privy to or involved in any labor or union controversy or other interaction of
any kind.

8.1.5.

Litigation.  There are no pending or (to Contributor’s knowledge) threatened
judicial, municipal or administrative proceedings affecting the Project or in
which Contributor is or will be a party by reason of Contributor’s ownership or
operation of the Project or any portion thereof, including, without limitation,
proceedings for or involving collections, condemnation, eminent domain, alleged
building code or environmental or zoning violations, or personal injuries or
property damage alleged to have occurred on the Project or by reason of the
condition, use of, or operations on, such Project.  No attachments, execution
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings are pending against Contributor, or to
Contributor’s knowledge, threatened against Contributor, nor are any of such
proceedings contemplated by Contributor.

8.1.6.

Financial Information.  All Operating Statements (as defined in EXHIBIT H)
delivered by Contributor, and all of Contributor’s Records, are substantially
complete, accurate, true and correct, in all material respects have been
compiled in accordance with standard accounting principles; and accurately set
forth the results of the operation of the Project for the periods covered.
 There has been no material adverse change in the financial condition or
operation of the Project since the period covered by the Operating Statements.

8.1.7.

Authority.  The execution and delivery of this Agreement by Contributor and the
Recipients, and the performance of this Agreement by Contributor and the
Recipients, have been duly authorized by Contributor and the Recipients,
respectively, and this Agreement is binding on Contributor and the Recipients
and enforceable against them in accordance with its terms.  The Contribution
Consideration has been approved by Contributor and those of the Recipients with
an interest in such Project.  The consent of any creditor, investor, partner,
shareholder, tenant-in-common, judicial or administrative body, Governmental
Authority, or other governmental body or agency, or other party required for
such execution, delivery and performance by Contributor or any Recipient if any,
shall be obtained prior to Closing.  Neither the execution of this Agreement nor
the consummation of the transactions contemplated hereby will (i) result in a
breach of, default under, or acceleration of, any agreement to which Contributor
or any Recipient is a party or by which Contributor, any Recipient or the
Project is bound; or (ii) violate any restriction, court order, agreement or
other legal obligation to which any one or more of Contributor, any Recipient
and the Project is subject.

8.1.8.

United States Person.  Contributor is a “United States Person” within the
meaning of Section 1445(f)(3) of the Code, as amended, and shall execute and
deliver an “Entity Transferor” certification at Closing.

8.1.9.

Bulk Sales.  The contribution of the Project to Acquiror hereunder and the
consummation of the other transactions contemplated by this Agreement is not
subject to retail sales tax or bulk sales obligation under applicable law.





10




--------------------------------------------------------------------------------



8.1.10.

Existing Mortgage(s).  [Intentionally omitted.]

8.1.11.

Disclosure.  No representation or warranty made by Contributor in this
Agreement, no exhibit attached hereto with respect to the Project, and no
schedule contained in this Agreement contains any untrue statement of a material
fact.

8.1.12.

Investment Representation. Each Recipient represents that its LP Units and
Preferred Units (collectively, “Units”) are being acquired by it with the
present intention of holding such Units for purposes of investment, and not with
a view towards sale or any other distribution.  Each Recipient recognizes that
it may be required to bear the economic risk of an investment in the Units for
an indefinite period of time.  Each Contributor and each Recipient is an
Accredited Investor.  Contributor and each Recipient have such knowledge and
experience in financial and business matters so as to be fully capable of
evaluating the merits and risks of an investment in the Units.  Each Recipient
has been furnished with the informational materials described in Section 2.4
(collectively, the “Informational Materials”), and has read and reviewed the
Informational Materials and understands the contents thereof.  The Recipients
have been afforded the opportunity to ask questions of those persons they
consider appropriate and to obtain any additional information they desire in
respect of the Units and the business, operations, conditions (financial and
otherwise) and current prospects of Talon OP and Talon.  The Recipients have
consulted their own financial, legal and tax advisors with respect to the
economic, legal and tax consequences of delivery of the Units and have not
relied on the Informational Materials, Acquiror, Talon OP, Talon or any of their
officers, directors, affiliates or professional advisors for such advice as to
such consequences.  All of the Interest Holders in each Contributor are
Accredited Investors. No Contributor or Recipient requires the consent of any
Interest Holder (except where such consent has been obtained) in order to
consummate the transactions contemplated by this Agreement, including, without
limitation, to amend any partnership agreement, operating agreement, charter or
other governing document of Contributor or any Recipient, and no Interest Holder
has been solicited to approve the transactions contemplated by this Agreement.
 All of the Contributors and Recipients are domiciled in (and, in the case of
non-individual Recipients or Contributors, have their principal place of
business in) the State of Minnesota.  All of the Contributors and Recipients
acknowledge that Talon is not qualified as a real estate investment trust and
may never obtain such qualification.

8.1.13.

Equity Interest. No partner of any Contributor has pledged or otherwise
encumbered its respective equity interest in such Contributor.

8.1.14.

Ownership Structure. The direct and indirect ownership of each Contributor and
each Recipient, including percentage interests of ownership, is as reflected on
SCHEDULE 8.1.14.

8.1.15.

Tax-Related Issues. Contributor has filed or caused to be filed in a timely
manner (within any applicable extension periods) all tax, information or other
returns required to be filed by the Code or by applicable state, or local tax
laws (collectively, “Tax Returns”) as of the date hereof.  Such Tax Returns are
true, correct and complete in all material respects; and all federal, state or
local income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, unemployment, disability, personal property, sales,
use, transfer, registration, estimated, or other tax of any kind whatsoever,
including any interest, penalty or other addition thereto, whether disputed or
not, (collectively, “Taxes”) due, and Taxes due in respect of any person for
which the Contributor had an obligation to withhold and/or otherwise pay over
Taxes, have been timely paid in full or will be timely paid in full by the due
date thereof (and whether or not shown on a Tax Return).  With respect to any
taxable year for which a statute of limitations (or similar provision) has not
yet run, none of the Tax Returns of the Contributor has been audited by a
government or taxing authority, nor is any such audit or other proceeding in
process, pending, threatened (either in writing or verbally, formally or
informally), and no Contributor has received notice (either in writing or
verbally, formally or informally) or expects to receive notice that it has not
filed a Tax Return or not paid Taxes required to be filed, withheld, or paid by
it.  Contributor has disclosed on its federal income tax returns all positions
taken therein that could give rise to a substantial understatement penalty
within the meaning of Code Section 6662.  No claim has ever been made by an
authority in a jurisdiction where Contributor does not file Tax Returns that it
is or may be subject to taxation by that jurisdiction.

8.1.16.

Holding Periods; Use; Capital Expenditures.  For purposes of Code Sections 1223
and 857, Contributor has held its ownership interest in the Project for no less
than four years prior to the Closing Date.  During the four-year period
preceding the Closing Date, Contributor held the Project exclusively for the
production of rental income and never held the Project primarily for sale in the
ordinary course of Contributor’s





11




--------------------------------------------------------------------------------

trade or business.  If, at any time or from time to time during the four-year
period preceding the Closing Date, Contributor has made capital expenditures
with respect to the Project, and such expenditures are includible in the
adjusted tax basis of such Project for federal income tax purposes as adjusted
for depreciation and Code Section 179 expenses, then the aggregate amount of all
such capital expenditures made during that four-year period are less than the
amount that is 30% of the Contribution Consideration.

8.1.17.

Adjusted Tax Basis.  Contributor represents that SCHEDULE 8.1.17 attached hereto
truly and accurately reflects its adjusted tax basis in the Project and the
Existing Mortgages or other indebtedness allocable to or otherwise secured by
such Project (as determined pursuant to Code Section 752 and the Treasury
regulations thereunder).

8.1.18

Financial Statements.

(a)

Financial Statements Defined.  SCHEDULE 8.1.18(a) contains a true, correct and
complete copy of the following:

(1)

the (A) audited balance sheet of the Project, on a consolidated basis, as of
each of [_______, 20__ and _______, 20__] (the latter of such dates is the
“Annual Balance Sheet Date” and such balance sheet as of the
Annual Balance Sheet Date is the “Annual Balance Sheet”); (B) audited income
statements of the Project, on a consolidated basis, for the fiscal year ended on
each of the Annual Balance Sheet Date and [_______, 20__]; and (C) notes to the
foregoing and the reports thereon of the Project’s independent auditors
(collectively, the “Annual Financial Statements”); and

(2)

the unaudited (A) balance sheet of the Project, on a consolidated basis,] as of
[_______, 20__] (such date is the “Interim Balance Sheet Date” and such balance
sheet is the “Interim Balance Sheet”); and (B) income statement of the Project,
on a consolidated basis, for the [__]-month period ended on the Interim Balance
Sheet Date (collectively, the “Interim Financial Statements” and, together with
the Annual Financial Statements, the “Financial Statements”).

(b)

Financial Statements and Records.  The Financial Statements (1) were prepared in
accordance with, and are consistent with, the books and records of the Project
(which books and records are correct and complete in all material respects) and
(2) fairly present, in all material respects, the assets, liabilities and
financial condition of the Project at their respective dates and the results of
operations of the Project for the respective periods covered thereby, except
that the Interim Financial Statements are subject to normal year-end adjustments
(which adjustments would not be material, individually or in the aggregate, and
would be of a normal and recurring type) and do not have notes included
therewith.  The financial records of the Project, all of which the Contributors
have made available to Acquiror, are true, correct and complete in all material
respects and represent actual, bona fide transactions and have been maintained
in accordance with sound business practices, including the maintenance of an
adequate system of internal controls.

(c)

Undisclosed Liabilities.  No Contributor has any liability (and there is no
reasonable basis for any present or future proceeding against any of them giving
rise to any liability), except for any liability (1) set forth on the face of
the Interim Balance Sheet (regardless of whether in any note thereto),
(2) listed in SCHEDULE 8.1.18(c), (3) that has arisen in its ordinary course of
business since the Interim Balance Sheet Date (which does not arise out of,
relate to or result from and which is not in the nature of and was not caused by
any breach of contract, breach of warranty, tort, infringement or other
violation of applicable law) or (4) under this Agreement.

8.2.

Acquiror.  Except as set forth in the Talon’s filings with the SEC, Acquiror
represents and warrants to Contributor that the following matters are true as of
the Contract Date and shall be true as of the Closing Date:

8.2.1.

Talon OP has been at all times, and presently intends to continue to be,
classified as a partnership or a publicly traded partnership taxable as a
partnership for federal income tax purposes and not an association taxable as a
corporation or a publicly traded partnership taxable as a corporation.





12




--------------------------------------------------------------------------------



8.2.2.

Subsidiary is a limited liability company duly authorized and validly existing
under Minnesota law and wholly owned by Acquiror, and the membership interest in
Subsidiary owned by Acquiror are not subject to any lien, encumbrance or
purchase option.  The person(s) signing this Agreement on behalf of Acquiror has
the power and authority to enter into and perform this Agreement in accordance
with its terms; and at the Closing, Acquiror’s execution and delivery of this
Agreement and the consummation of the transaction described herein will have
been duly authorized by all appropriate actions and proceedings.

8.2.3.

Talon OP, as of the execution of this Agreement, has outstanding 16,693,523
Partnership Units.  There are no outstanding rights to acquire Partnership Units
of Talon OP.

8.2.4.

The execution and delivery of this Agreement by Talon OP, and the performance of
this Agreement by Talon OP, has been duly authorized by Talon OP, and this
Agreement is binding on Talon OP and enforceable against it in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (iii) to the
extent the indemnification provisions contained herein may be limited by
applicable federal or state securities laws.  No consent of any member, judicial
or administrative body, Governmental Authority, or other governmental body or
agency, or other party to such execution, delivery and performance by Talon OP
is required, except for the filing of a Form D with the SEC.  Neither the
execution of this Agreement nor the consummation of the transactions
contemplated hereby will (i) result in a breach of, default under the
Partnership Agreement of Talon OP or any material agreement to which Talon OP is
a party or by which Talon OP is bound; or (ii) violate any court order to which
Talon OP is subject.

8.2.5.

The Units, when issued, sold and delivered in accordance with the terms and for
the consideration set forth in this Agreement, will be validly issued, fully
paid and nonassessable.

8.2.6.

There are no pending or (to Talon OP’s knowledge) threatened material judicial,
municipal or administrative proceedings affecting the issuance of the Units or
in which Talon OP or Talon is or will be a party.  No attachments, execution
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings are pending against Talon OP or Talon, or to
Talon OP’s knowledge, threatened against Talon OP or Talon.

8.2.7.

Except as could not reasonably be expected to have a material adverse effect on
the business, assets liabilities, financial condition, property or results of
operations of Talon OP, Talon OP is in compliance with all laws applicable to
Talon OP and Talon is in compliance with all laws applicable to Talon.

8.2.8.

The financial statements of Talon included in the most recently filed Form 10-K
of Talon with the SEC (1) were prepared in accordance with GAAP, (2) were
prepared in accordance with, and are consistent with, the books and records of
the Talon (which books and records are correct and complete in all material
respects) and (3) fairly present, in all material respects, the assets,
liabilities and financial condition of Talon at their respective dates and the
results of operations of Talon for the respective periods covered thereby.

8.2.9.

Talon OP has filed or caused to be filed in a timely manner (within any
applicable extension periods) all Tax Returns.  Such Tax Returns are true,
correct and complete in all respects; and all Taxes due, and Taxes due in
respect of any person for which the Talon OP had an obligation to withhold
and/or otherwise pay over Taxes, have been timely paid in full or will be timely
paid in full by the due date thereof (and whether or not shown on a Tax Return).
 With respect to any taxable year for which a statute of limitations (or similar
provision) has not yet run, none of the Tax Returns of Talon OP has been audited
by a government or taxing authority, nor is any such audit or other proceeding
in process, pending, threatened (either in writing or verbally, formally or
informally) or expected to be asserted with respect to Taxes (or the collection
of Taxes) of Talon OP, and Talon OP has not received notice (either in writing
or verbally, formally or informally) or expects to receive notice that it has
not filed a Tax Return or not paid Taxes required to be filed, withheld, or paid
by it.  Talon OP has disclosed on its federal income tax returns all positions
taken therein that could give rise to a substantial understatement penalty
within the meaning of Code Section 6662.  No claim has ever been made by an
authority in a jurisdiction where Talon OP does not file Tax Returns that it is
or may be subject to taxation by that jurisdiction.





13




--------------------------------------------------------------------------------



8.2.10.

Talon is a corporation duly organized, validly existing and in good standing
under Utah law.

8.2.11.

Since June 7, 2013, Talon has filed all reports and other documents required by
the Securities Act of 1933 and the Securities Exchange Act of 1934.  All such
documents filed by Talon, as of the date they were filed, conformed in all
material respects to the requirements of the Securities Act of 1933 or the
Securities Exchange Act of 1934, as applicable.

The representations and warranties made in this Agreement by Contributor and in
this Section 8.2 by Acquiror shall be deemed remade by Contributor, the
Recipients or Acquiror, as the case may be, as of the Closing Date with the same
force and effect as if, in fact, specifically remade at that time.  Except for
the representations and warranties made by Contributor that are contained in
Sections 8.1.17, which shall survive the Closing indefinitely, all
representations and warranties made in this Agreement by Contributor or Acquiror
shall survive the Closing for a period of six months.  None of the
representations and warranties made by Contributor and Acquiror shall merge into
any instrument of conveyance delivered at the Closing.  As used in this
Agreement with respect to any representation or warranty, the “knowledge” of
Contributor refers to the current, actual, subjective knowledge of Nedal Abdul
Hajj (the “Executive”) and the “knowledge” of Talon OP means Matthew Kaminski
and Eun Stowell, who, individually and in the aggregate, shall be charged with
making reasonable inquiries as to the accuracy thereof to their partners, fellow
shareholders and fellow members, as the case may be, and to the partners,
officers, employees, managers, contractors, agents and representatives of
Contributor and its partners, shareholders or members, as the case may be, and
the actual and constructive knowledge of such parties will be imputed to
Executive.  Notwithstanding anything to the contrary contained in this
Agreement, the effect of the representations and warranties made in this
Agreement by Contributor shall not be diminished, abrogated or deemed to be
waived by the basic project inspection, assessment(s), or any other inspections
or investigations made by or on behalf of Acquiror.

9.

ADDITIONAL CONDITIONS PRECEDENT TO CLOSING.

9.1.

Acquiror’s Conditions Precedent.  In addition to the other conditions enumerated
in this Agreement, the following shall be additional Acquiror’s Conditions
Precedent:

9.1.1.

Physical Condition.  The physical condition of the Project shall be
substantially the same on the Closing Date as on the date Acquiror inspected the
Project, reasonable wear and tear excepted.

9.1.2.

Pending Actions.  At Closing, there shall be no administrative agency,
litigation or governmental proceeding of any kind whatsoever, pending or
threatened, that, after Closing, would, in Acquiror’s sole and absolute
discretion, materially and adversely affect the value or marketability of the
Project, or the ability of Acquiror to operate any or all of the Project in the
manner it is being operated on the Contract Date.

9.1.3.

Real Estate Taxes.  As of the Closing Date, there shall have been no actual or
pending reassessment to increase the value of the Project for the purpose of
calculating real estate taxes or any increase in the real estate tax rate
applicable to the Project.

9.1.4.

Zoning.  On the Closing Date, no proceedings shall be pending or threatened that
could or would involve the change, redesignation, redefinition or other
modification of the zoning classifications of (or any building, environmental,
or code requirements applicable to) the Project, or any portion thereof, or any
property adjacent to the Project.

9.1.5.

Flood Insurance.  As of the Closing Date, if the Project is located in a flood
plain, Acquiror shall have obtained flood plain insurance in form and substance
acceptable to Acquiror.

9.1.6.

Utilities.  On the Closing Date, no moratorium or proceeding shall be pending or
threatened affecting the availability, at regular rates and connection fees, of
sewer, water, electric, gas, telephone or other services or utilities servicing
the Project.





14




--------------------------------------------------------------------------------



9.1.7.

Existing Mortgage. Contributor shall provide to Acquiror a pay-off letter (the
“Pay-Off Letter”) issued by each mortgagee holding an existing mortgage
encumbering the property as of the date of this Agreement (each, an “Existing
Mortgage”), setting forth the amount of principal and interest outstanding on
the Closing Date.  Contributor shall also provide a statement of account from
each other creditor holding any Existing Mortgage, setting forth the amount
necessary to retire such Existing Mortgage, which such statement(s) of account
shall also constitute Pay-Off Letters for purposes of this Agreement.

9.1.8.

Bankruptcy.  As of the Closing Date, neither any Contributor nor the Project is
the subject of any bankruptcy proceeding for which approval of this transaction
has not been given and issued by the applicable bankruptcy court.

9.1.9.

Representations and Warranties True.  The representations and warranties of
Contributor contained in this Agreement shall be true and correct as of the
Closing Date in all respects.

9.1.10.

Covenants Performed.  All covenants of Contributor required to be performed on
or prior to the Closing Date shall have been performed, in all material
respects.

9.1.11.

Occupancy Rate.  The occupancy rate of the Project being acquired on the Closing
Date shall be as indicated on the Rent Roll delivered by Contributor at Closing
(based on the aggregate rentable square footage with respect to such Project and
excluding basement, sub-basement and Great Hall).

9.1.12.

Financial Information.  Acquiror shall have received sufficient financial
statements and information from Contributors to permit Acquiror to comply with
its obligations under federal and state securities laws, including those for the
filing of all Form 8-Ks in connection with the transactions contemplated hereby.

9.1.13.

First Mortgage Loan Financing.  On or before the Closing Date, Acquiror shall
have received a commitment for a first mortgage loan on the Project (the “First
Mortgage Loan”) in an amount and on terms and conditions acceptable to Acquiror
in its sole discretion.  At Closing, Acquiror shall have received the proceeds
of the First Mortgage Loan on terms and conditions acceptable to Acquiror in its
sole discretion.

9.2.

Contributor’s Additional Conditions Precedent.  The following shall be
additional Contributor’s Conditions Precedent:

9.2.1.

Representations and Warranties.  The representations and warranties of Acquiror
contained in this Agreement shall be true and correct as of the Closing Date, in
all respects, as though such representations and warranties were made on such
date.

9.2.2.

Covenants. All covenants of Acquiror required to be performed on or prior to the
Closing Date shall have been performed, in all material respects.

10.

LEASES-CONDITIONS PRECEDENT, COVENANTS AND WARRANTIES WITH RESPECT THERETO.

10.1.

Warranties as to Leases.  With respect to each of the tenants listed on the Rent
Roll (as defined in Exhibit H) provided to Acquiror by Contributor and any other
tenants leasing space in any or all of the Project as of the Closing Date
(collectively, the “Tenants”), Contributor represents and warrants to Acquiror
that, to Contributor’s knowledge (subject to any events or information first
occurring or becoming known subsequent to the Contract Date), as of the Closing
Date as follows:

10.1.1.

Each of the Leases is in full force and effect strictly according to the terms
set forth therein and in the Rent Roll, and has not been modified, amended, or
altered, in writing or otherwise.  To Contributor’s knowledge, each Tenant is
legally required to pay all sums and perform all obligations set forth in the
Leases, without concessions, abatements, offsets or other bases for relief or
adjustment;

10.1.2.

All obligations of the lessor under the Leases that accrue to the date of
Closing have been performed, including, but not limited to, all required tenant
improvements, cash or other





15




--------------------------------------------------------------------------------

inducements, rent abatements or moratoria, installations and construction (for
which payment in full has been made in all cases), and each Tenant has accepted
lessor’s performance of such obligations.  The transaction described herein will
not result in a default or an event that, with the giving of notice or the
passing of time, or both, will result in a default by the landlord under any
Lease.  No Tenant has asserted (in writing) any offsets, defenses or claims
available against rent payable by it or other performance or obligations
otherwise due from it under any Lease.  Contributor has no obligation to perform
any tenant improvement for any Tenant other than as set forth in the Leases;

10.1.3.

No Tenant is in default under or is in arrears in the payment of any sums or in
the performance of any obligations required of it under its Lease.  No Tenant
has prepaid any rent or other charges;

10.1.4.

During the 18-month period immediately preceding the Contract Date, and
continuing thereafter to and through the Closing Date:  (i) no Tenant has, at
any time, been more than 30 days delinquent in its respective payment of any and
all sums due under the terms of its respective Lease; (ii) no Tenant has
requested (in writing) that Contributor provide that Tenant with any reduction
in the Tenant’s monetary obligations under its Lease; (iii) no Tenant has
expressed to Contributor (in writing) any weakness or material decline in that
Tenant’s financial condition, nor has any Tenant requested (in writing) that
Contributor, in its capacity as landlord, permit the Tenant to sublease its
leased premises, or assign its Lease, or terminate its Lease on an accelerated
basis; (iv) Contributor has not “written off” any delinquent sums owed by any
Tenant to satisfy its obligation to contribute to the payment of real estate
taxes, common area maintenance charges, and insurance premiums; and (v)
Contributor has not had (nor is it currently engaged in) any dispute (evidenced
in writing) with any Tenant concerning that Tenant’s obligations to make
payments under the terms of its Lease toward real estate taxes, insurance
premiums and common area maintenance charges or other charges imposed under its
Lease;

10.1.5.

[Intentionally omitted];

10.1.6.

Neither base rent (“Base Rent”), nor regularly payable estimated Tenant
contributions or operating expenses, insurance premiums, real estate taxes,
common area charges, and similar or other “pass through” or non-base rent items
including, without limitation, cost-of-living or so-called “C.P.I.” or other
such adjustments (collectively, “Additional Rent”), nor any other item payable
by any Tenant under any Lease has been prepaid for more than one month nor shall
it be prepaid between the Contract Date and the Closing Date for more than one
month;

10.1.7.

No guarantor(s) of any Lease has been released or discharged, partially or
fully, voluntarily or involuntarily, or by operation of law, from any obligation
under or in connection with any Lease or any transaction related thereto;

10.1.8.

There are no brokers’ commissions, finders’ fees, or other charges payable or to
become payable to any third party on behalf of Contributor as a result of or in
connection with any Lease or any transaction related thereto;

10.1.9.

No Tenant or any other party has asserted (in writing) any claim (other than for
customary refund at the expiration of a Lease) to all or any part of any
security deposit.  Other than as set forth in the Rent Roll, Contributor has not
applied any security deposit proceeds for its own benefit with respect to any
current Tenant;

10.1.10.

No Tenant has, by virtue of any agreement or understanding other than its Lease,
any purchase option with respect to the Project, or any portion thereof, or any
right of first refusal to purchase the Project, or a portion thereof, whether
triggered by the transactions contemplated by this Agreement or by a subsequent
sale of the Project or a portion thereof.  No Tenant has, by virtue of any
agreement or understanding other than a Lease any of the following (a) the right
or option to expand its tenancy into space at the Project other than the space
that such Tenant is currently occupying; (b) the right or option to terminate
its Lease; and (c) the right or option to contract the space at the Project that
such Tenant is currently occupying;

10.1.11.

Except as indicated in the Rent Roll, no Tenant has sublet its leased premises;
(B) no assignment of any interest in a Lease has been made by any Tenant; and
(C) there are no outstanding written





16




--------------------------------------------------------------------------------

requests from any Tenants to Contributor, requesting any consent to an
assignment of the Tenant’s Lease or to a sublease of all or some portion of a
Tenant’s leased premises; and

10.1.12.

Except as described in SCHEDULE 10.1.12, no controversy, complaint, negotiation
or renegotiation, proceeding, suit or litigation relating to all or any of the
Leases, is pending whether in any tribunal or by written notice from a Tenant.
 Contributor acknowledges that it is and shall remain responsible after the
Closing Date for defending (or continuing) any such suit, proceeding or other
matter relating to periods prior to the Closing Date, and all damages, loss,
expenses and costs related thereto, and Contributor shall be entitled to retain
all damages, fees and other claims awarded to Contributor pursuant to any such
suit or proceeding.

Contributor hereby indemnifies, defends and holds Acquiror harmless from and
against all loss, damage, liability, cost, expense (including, but not limited
to, reasonable fees of attorneys of Acquiror’s choice) and charges which
Acquiror may incur, or to which Acquiror may become subject, as a consequence of
any breach of the warranties contained in this Section 10.  The foregoing
indemnity shall survive the Closing for a period of six (6) months, and shall
not merge into any conveyancing documents delivered at Closing; provided,
however, that if a claim has been made prior to the expiration of the survival
period, the foregoing indemnity shall survive with respect to the subject matter
of such claim pending resolution and satisfaction of such claim.

10.2.

Estoppel Certificates from Tenants.  It shall be an Acquiror’s Condition
Precedent that Contributor shall have obtained and delivered to Acquiror or
Subsidiary, on or prior to the Closing Date, a tenant’s estoppel certificate
(the “Estoppel Certificate”), dated no earlier than 30 days prior to the Closing
Date, from each of the Tenants.  The Estoppel Certificate shall be certified to
Subsidiary and any other party designated by Acquiror.  If Contributor is unable
to obtain an Estoppel Certificate from any Tenant, Acquiror’s sole remedy shall
be to either (i) terminate this Agreement because of non-satisfaction of an
Acquiror’s Condition Precedent; or (ii) proceed to close and accept
Contributor’s own Estoppel Certificate (to be given at Contributor’s option)
with respect to the Lease and tenancy for which Contributor fails to procure an
Estoppel Certificate from the relevant Tenant (and any Estoppel Certificate so
executed by Contributor shall also be tailored, in a manner mutually and
reasonably acceptable to Subsidiary and Contributor, to reflect its issuance by
the landlord, rather than the Tenant in question).  Each such Estoppel
Certificate shall be substantially in the form attached hereto as EXHIBIT L.

10.3.

Payment of Leasing Costs.  Contributor shall pay, and retains sole and exclusive
responsibility for, all expenses incurred or imposed in connection with, or
arising out of, the negotiation, execution and delivery of the Leases,
including, without limitation, brokers’ commissions (excluding those applicable,
if any, to future expansions or renewals by Tenant), leasing fees and recording
fees (as well as the cost of all tenant improvements not paid for by Tenants),
which are actually due and payable prior to the Closing Date; and Contributor
shall be deemed to have certified and warranted payment of all of such expenses
to Subsidiary at the Closing.

11.

CLOSING DELIVERIES.

11.1.

Contributor’s.  At Closing (or such other times as may be specified below),
Contributor shall deliver or cause to be delivered to Acquiror or Subsidiary, as
applicable, the following, in form and substance acceptable to Acquiror or
Subsidiary, as applicable:

11.1.1.

Deed.  Limited Warranty Deed, executed by the applicable Contributor, in
recordable form conveying the Project to Subsidiary free and clear of all liens,
claims and encumbrances except for the Permitted Exceptions and corresponding
state, county and municipal transfer tax declaration forms, as the case may be;

11.1.2.

Bill of Sale.  Warranty Assignments and Bills of Sale, each executed by the
applicable Contributor, assigning, conveying and warranting to Subsidiary title
to the Personal Property and Inventory, free and clear of all encumbrances,
other than the Permitted Exceptions, and assignments of title to all vehicles,
if any, included in the Personal Property, together with the original
certificates of title thereto;

11.1.3.

General Assignment.  An assignment, executed by Contributor, to Subsidiary of
all right, title and interest of Contributor and its agents in and to the
Intangible Personal Property (including, but not limited to, the Governmental
Approvals, as defined in EXHIBIT H);





17




--------------------------------------------------------------------------------



11.1.4.

Assignment of Contracts/Warranties.  An assignment, executed by Contributor and
Subsidiary, of Contributor’s right, title and interest in and to those of the
Contracts and Major Repair Contracts that will remain in effect after Closing
(collectively, the “Assigned Contracts”) to Subsidiary, with (i) the agreement
of Contributor to indemnify, protect, defend and hold the Acquiror Indemnified
Parties harmless from and against any and all claims, damages, losses, suits,
proceedings, costs and expenses (including, but not limited to, reasonable
attorneys’ fees) arising in connection with the Assigned Contracts and relating
to the period of time prior to Closing and (ii) the corresponding agreement of
Subsidiary to indemnify, protect, defend and hold Contributor harmless for
claims arising in connection with the Assigned Contracts and relating to the
period of time from and after the Closing (“Assignment of Contracts”).
 Contributor shall also assign, in accordance with the relevant terms of such
guarantees and warranties, all guarantees and warranties given to Contributor,
that have not expired (either on a “claims made” or “occurrences” basis), in
connection with the operation, construction, improvement, alteration or repair
of all or any portion of the Project (collectively, “Existing Warranties”);

11.1.5.

Assignment of Leases and Estoppel Certificates.  An assignment of Contributor’s
right, title and interest in and to the Leases (including all security deposits
and/or other deposits thereunder) to Subsidiary, with the reciprocal indemnity
provisions described in Section 11.1.4 (“Assignment of Leases”), together with
the Estoppel Certificates (in Contributor’s possession) of all Tenants in
conformity with Section 10.2;

11.1.6.

Keys.  Keys to all locks located at the Project;

11.1.7.

Affidavit of Title and ALTA Statement.  A seller’s affidavit (or comparable
document) as required by the Title Company as a condition to the deletion of the
standard exceptions of Schedule B, Section 2 of the Title Policy, executed by
Contributor and in form and substance acceptable to the Contributor, Title
Company and to Subsidiary;

11.1.8.

Letters to Tenants.  Letters, to be sent by certified mail, return receipt
requested, executed by the applicable Contributors, and, if applicable, its
management agent, and Subsidiary, addressed to all Tenants (with the return
receipt addressed to Subsidiary), in the form of EXHIBIT N;

11.1.9.

Title Policies.  The proforma Title Policy (or “marked-up” title commitment)
issued by the Title Company, dated as of the Closing Date in the amount of the
Contribution Consideration, in accordance with the requirements of Section 7 (it
being understood that Contributor will provide any certificates or undertakings
required in order to induce the Title Company to insure over any “gap” period
resulting from any delay in recording of documents or later-dating the title
insurance file);

11.1.10.

Original Documents.  To the extent not previously delivered to Acquiror or
Subsidiary, originals of the Records, Leases, Assigned Contracts and
certificates of occupancy (or comparable permits or licenses) or other
Governmental Approvals;

11.1.11.

Closing Statement.  A closing statement conforming to the proration and other
relevant provisions of this Agreement (the “Closing Statement”) duly executed by
Contributor;

11.1.12.

Entity Transfer Certificate.  Entity transfer certifications confirming that
each Contributor is a “United States Person” within the meaning of Section 1445
of the Internal Revenue Code of 1986, as amended;

11.1.13.

Rent Roll.  A Rent Roll, prepared as of the Closing Date, certified by
Contributor to be true, complete and correct through the Closing Date;

11.1.14.

Partnership Agreement Documents.  The Partnership Adoption Materials, as well as
the documents that are referred to in Section 8.7 of the Partnership Agreement
(or any similar provision in any amendment to the Partnership Agreement) in
connection with the admission of an additional limited partner, each of such
documents to be duly executed by Contributor or other person or entity receiving
Units hereunder, if necessary;

11.1.15.

Pay-Off Letters.  The Pay-Off Letters with respect to the Existing Mortgage;





18




--------------------------------------------------------------------------------



11.1.16.

LP Unit Schedule.  The LP Unit Schedule, duly executed by Contributor (if
required);

11.1.17.

Organizational Documents.  Certificate of Limited Partnership (or similar
organizational document) for each Contributor and Recipient, certified by the
Secretary of State of the state pursuant to the laws of which each such
Contributor or Recipient, as the case may be, was organized.  Good standing
certificates for each Contributor and Recipient, certified by the Secretary of
State of the state of organization and the state in which such Contributor and
Recipient has its principal place of business;

11.1.18.

Financial Statements.  Sufficient financial statements and information to permit
Talon to comply with its obligations under federal and state securities laws,
including those for the filing of all Form 8-Ks in connection with the
transactions contemplated hereby; and

11.1.19.

Other.  Such other documents and instruments as may reasonably be required by
Acquiror or Subsidiary (including, without limitation, those of the
Contributor’s Deliveries in Contributor’s possession or control that have not
previously been delivered to Acquiror or Subsidiary), its (or its underwriters’
or lenders’) counsel or the Title Company and that may be necessary to
consummate the transaction that is the subject of this Agreement and to
otherwise give effect to the agreements of the parties hereto.  

11.2.

Acquiror’s and Subsidiary’s.  As a condition precedent to Contributor’s
obligation to close (“Contributor’s Condition Precedent”), Acquiror or
Subsidiary, as applicable, shall cause to be delivered to Contributor the
following, each in form and substance reasonably acceptable to Contributor,
Subsidiary and Acquiror and their respective counsel:

11.2.1.

Partnership Agreement.  A copy of the Partnership Agreement;

11.2.2.

Amendment.  The Amendment;

11.2.3.

Authorizing Resolutions. A copy, certified by the secretary of Talon, of the
resolution of Talon’s board of directors, authorizing the transaction described
herein (plus organizational documents);

11.2.4.

Assignment of Contracts.  An Assignment of Contracts, duly executed by
Subsidiary;

11.2.5.

Assignment of Leases.  An Assignment of Leases, duly executed by Subsidiary;

11.2.6.

Closing Statement.  A Closing Statement, duly executed by Subsidiary;

11.2.7.

Assignment.  The Assignment.

11.2.8.

Contract Notices.  To the extent reasonably requested by Contributor, notices to
parties to Contracts, Major Repair Contracts and Existing Warranties that are
being assigned to Subsidiary pursuant to this Agreement, duly executed by
Subsidiary;

11.2.9.

LP Unit Schedule.  The LP Unit Schedule;

11.2.10.

Tenant Letters.  The Tenant Letters, duly executed by Subsidiary;

11.2.11.

Certain Acknowledgments.  The written acknowledgments of Talon OP and Talon with
respect to their respective obligations under this Agreement.

11.2.12.

Acknowledgement of Contributor Performance.  The written acknowledgment by
Acquiror that (i) Contributor has provided or made available all information and
documents required under this Agreement, and (ii) that all conditions precedent
to Acquiror’s obligation to close hereunder have either been satisfied or
waived, and (iii) all representations and warranties of Contributor hereunder
are either true and correct, to the knowledge of Acquiror, or have been waived
and released by Acquiror; and





19




--------------------------------------------------------------------------------



11.2.13.

Other.  Such other documents and instruments as may reasonably be required by
Contributor, the Recipient or its or their respective counsel or the Title
Company and that are necessary to consummate the transaction which is the
subject of this Agreement and to otherwise effect the agreements of the parties
hereto.

12.

PRORATIONS AND ADJUSTMENTS.

The following shall be prorated and adjusted between Contributor and Subsidiary
as of the Closing Date, except as otherwise specified:

12.1.

The amount of all security and other Tenant deposits, and interest due thereon,
if any, shall be credited to Subsidiary or paid to Subsidiary at Closing.  Any
non-cash securities and documents deposited for such purposes shall be
transferred to Subsidiary at Closing;

12.2.

Subsidiary and Contributor shall divide the cost of any closing escrow fee
charged by the Title Company hereunder equally between them;

12.3.

All utility expenses, including water, fuel, gas, electricity, telephone, sewer,
trash removal, heat, and other services furnished to or provided for the Project
shall be prorated between Contributor and Subsidiary on a daily basis as of the
Closing Date, with Contributor paying those allocable to the period preceding
the Closing Date and Subsidiary being responsible for those allocable to the
period commencing on the Closing Date;

12.4.

General real estate taxes applicable to any of the Project due and payable in
the year of Closing shall be prorated between Contributor and Subsidiary on a
daily basis as of the Closing Date, with Contributor paying those allocable to
the period prior to the Closing Date and Subsidiary being responsible for those
allocable to the period commencing on the Closing Date;

12.5.

Subsidiary shall assume in full all new and special assessments (and charges in
the nature of or in lieu of such assessments) that are assessed and levied with
respect to any of the Land as of the Closing Date.  Subsidiary shall assume all
special assessments (and charges in the nature of or in lieu of such
assessments) pending with respect to any of the Land as of and levied after the
Closing Date;

12.6.

Personal property taxes applicable to any of the Personal Property due and
payable in the year of Closing shall be prorated between Contributor and
Subsidiary on a daily basis as of the Closing Date based upon a calendar year,
with Contributor paying those allocable to the period prior to the Closing Date
and Subsidiary being responsible for those allocable to the period commencing on
the Closing Date;

12.7.

All sums accruing prior to the Closing Date under the existing promissory notes,
Existing Mortgage and existing loan documents shall be paid by (and shall be the
responsibility of) Contributor, including, without limitation, all prepayment
penalties and any interest in respect of the period following Closing with
respect to the prepayment at Closing;

12.8.

Commissions of leasing and rental agents for, and tenant improvement costs
related to, any Lease entered into as of or prior to the Closing Date, with
respect only to base lease term (but not for future expansions, renewals, or
otherwise) which are due and payable on or before the Closing Date shall be paid
in full at or prior to Closing by Contributor, without contribution or proration
from Subsidiary;

12.9.

All rent and other charges payable by Tenants under the Leases shall be prorated
as of the Closing Date between Contributor and Subsidiary on a daily basis, with
Contributor retaining those allocable to the period prior to the Closing Date
and Subsidiary receiving those allocable to the period commencing on the Closing
Date.  The parties acknowledge that Subsidiary has received on the Closing
Statement a credit in the amount of the Rent Payment.  If at Closing a Tenant is
delinquent in any payment required under its Lease, then, to the extent
Subsidiary receives after Closing from such Tenant amounts in excess of all rent
and other charges payable by such Tenant to Subsidiary pursuant to the subject
Lease, Subsidiary shall pay such excess to Contributor.  Notwithstanding the
foregoing, Subsidiary shall have no obligation to seek or collect any such
delinquent amount;





20




--------------------------------------------------------------------------------



12.10.

Contributor shall pay all state deed tax regarding the Warranty Deed to be
delivered by Contributor to Subsidiary.  Subsidiary shall pay the cost of
recording the Warranty Deed;

12.11.

Contributor will pay all service charges for and costs of the Title Evidence,
except that Subsidiary will pay all premiums required for the issuance of the
Title Policy described in Section 7.2;

12.12.

All other operating costs of the Project shall be prorated between Contributor
and Subsidiary on a daily basis as of the Closing Date, with Contributor paying
those allocable to the period prior to the Closing Date and Subsidiary being
responsible for those allocable to the period commencing on the Closing Date.
 To the extent any operating expenses of the Project (including real estate
taxes and special assessments) are reimbursable by Tenants under the Leases,
Subsidiary shall pay to Contributor the amount of such operating expenses
actually paid by Contributor and reimbursable (but not yet reimbursed) by such
Tenants under the Leases, and Subsidiary thereafter may collect and retain all
Tenant reimbursements; and;

12.13.

Contributor shall pay all fees and expenses imposed by Contributor’s accountants
and attorneys in connection with this Agreement and the transaction contemplated
hereunder and Subsidiary shall pay all fees and expenses imposed by Acquiror’s
accountants and attorneys in connection with this Agreement and the transaction
contemplated hereunder.

In the event of a discrepancy between the Closing Statement and the prorations
described above, the Closing Statement shall govern in all events. For purposes
of calculating prorations, Subsidiary shall be deemed to be in title to the
Project, and therefore entitled to the income therefrom and responsible for the
expenses thereof, for the entire Closing Date.  Subject to Section 12.10 above
with respect to delinquent rents, amounts received by Subsidiary with respect to
any period of time from and after the Closing Date shall belong to Subsidiary.
All such prorations shall be made on the basis of the actual number of days of
the year and month that shall have elapsed as of the Closing Date.  Bills
received after Closing that relate to expenses incurred, services performed or
other amounts allocable to the period prior to the Closing Date shall be paid,
in cash, by Contributor, to the extent due and owing.  Distributions in respect
of the LP Units acquired by the LP Unit Recipients shall begin to accrue from
and after the Closing Date (notwithstanding the fact that such date may not be
the applicable record date under the Partnership Agreement), and the amount of
distributions paid or to be paid to the LP Unit Recipients for any quarter shall
be prorated accordingly.  The terms of this Section 12 shall survive the Closing
for a period of six (6) months and shall not merge into any conveyancing
documents delivered at Closing.

13.

DEFAULT.

13.1.

Default by Contributor.  If any of Contributor’s or any Recipient’s
representations and warranties contained herein shall not be substantially true
and correct on the Closing Date, or if Contributor or any Recipient fails to
perform any of the covenants and agreements contained herein to be performed by
Contributor  (including Contributor’s obligation to close), or any Recipient, as
the case may be, or if any of the Acquiror’s Conditions Precedent shall not have
been satisfied, Acquiror may elect:  (x) in the event the Closing has not
occurred, to close, in which event Acquiror may file an action for specific
performance to compel Contributor or the applicable Recipients, as the case may
be, to cure all or any of such default(s), in whole or in part; or (y) in the
event the Closing has occurred, to pursue whatever remedies it may have at law
or in equity.  Notwithstanding anything to the contrary herein, in any action
for damages, Acquiror shall be entitled to recover actual (but not
consequential) damages suffered by Acquiror by reason of Contributor’s and any
of the Recipient’s defaults hereunder and/or any delay occasioned thereby, and
any claims by Acquiror for a breach of representations or warranties shall be
subject to the six month limitation provided in Sections 8.2.2 and 10.1.12.  The
remedies of Acquiror set forth in this Section 13.1 shall be in addition to
remedies otherwise provided in this Agreement but shall otherwise be exclusive
of any other remedies at law or equity, however Acquiror’s rights and remedies
under this Agreement shall always be non-exclusive and cumulative and that the
exercise of one remedy or form of relief available to Acquiror hereunder shall
not be exclusive or constitute a waiver of any other.

13.2.

Default by Acquiror or Subsidiary. In the event Acquiror or Subsidiary defaults
in its respective obligations to acquire the Project, then Contributor’s sole
and exclusive remedy shall be to terminate this Agreement.  Contributor shall
have no other remedy for any default by Acquiror or Subsidiary.





21




--------------------------------------------------------------------------------



13.3.

Indemnification of Acquiror.  Contributor shall and does hereby indemnify,
protect, defend and hold Subsidiary, Talon OP, Talon, and all officers,
directors, employees, agents, advisors, members, equityholders, shareholders and
partners, as the case may be, thereof (the “Acquirior Indemnified Parties”)
harmless from and against any claims, losses, demands, liabilities, suits, costs
and damages suffered by the Acquiror Indemnified Parties, including
consequential as well as actual damages and attorneys’ fees of counsel selected
by the Indemnified Parties and other costs of defense, incurred, arising
against, or suffered by, the Acquiror Indemnified Parties or their assigns as a
direct or indirect consequence of (i) any breach of any representation, warranty
or covenant made in this Agreement by Contributor (subject to the six month
survival limitation provided in Sections 8.2.2 and 10.1.12), or any other
default by Contributor, whether discovered before or after the Closing, or (ii)
any default claim, action or omission arising or alleging to arise under the
Existing Mortgage loan documents and relating to the period prior to the
Closing, whether asserted before or after the Closing, or (iii) any event or
transaction occurring on or in relation to the Project prior to Closing, of
which Nedal Abdul-Hajj has actual, subjective knowledge, which creates or
imposes a legal obligation binding upon Talon OP or the Subsidiary, that is not
otherwise provided for in this Agreement.  Notwithstanding anything to the
contrary contained in this Agreement, the effect of the foregoing indemnity
shall not be diminished, abrogated or deemed to be waived by the basic project
inspection, assessment(s), or any other inspections or investigations made by or
on behalf of Acquiror.

13.4.

Indemnification of Contributor.  Acquiror shall and does hereby indemnify,
protect, defend and hold Contributor, and all officers, directors, employees,
agents, advisors, members, equityholders, shareholders and partners, as the case
may be, thereof (the “Contributor Indemnified Parties”) harmless from and
against any claims, losses, demands, liabilities, suits, costs and damages
suffered by the Contributor Indemnified Parties, including consequential as well
as actual damages and attorneys’ fees of counsel selected by the Contributor
Indemnified Parties and other costs of defense, incurred, arising against, or
suffered by, the Contributor Indemnified Parties or its assigns as a direct or
indirect consequence of (i) any breach of any representation, warranty or
covenant made in this Agreement by Acquiror, or any other default by Acquiror
under this Agreement, whether discovered before or after the Closing or (ii)
matters arising after the Closing Date with respect to the Project.

14.

SUCCESSORS AND ASSIGNS.  The terms, conditions and covenants of this Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns; provided, however, no direct or indirect
conveyance, assignment or transfer of any interest whatsoever of, in or to the
Project or of this Agreement shall be made by Contributor or Talon OP during the
term of this Agreement.  At Closing, Acquiror shall have the right to assign all
of its right, title and interest under this Agreement to Subsidiary.  No such
assignee shall accrue any obligations or liabilities hereunder until the
effective date of such assignment.

15.

LITIGATION.  In the event of litigation between the parties with respect to the
Project, this Agrement, the performance of their respective obligations
hereunder or the effect of a termination under this Agreement, the losing party
shall pay all costs and expenses incurred by the prevailing party in connection
with such litigation, including, but not limited to, reasonable attorneys’ fees
of counsel selected by the prevailing party.  The parties hereby further
acknowledge and agree that in the event of litigation between them, as
contemplated above, and the resolution of that litigation through compromise,
settlement, or partial judgment, the court before which such litigation is
initially brought shall have the right to allocate responsibility, between
Contributor and Acquiror, for all costs and expenses (including, but not limited
to, attorneys’ reasonable fees) incurred by both Contributor and Acquiror in the
pursuit of that litigation resolved through compromise, settlement or partial
judgment.  Notwithstanding any provision of this Agreement to the contrary, the
obligations of the parties under this Section 15 shall survive termination of
this Agreement and the Closing, if applicable, and shall not be merged into any
of the conveyancing documents delivered at Closing.





22




--------------------------------------------------------------------------------




16.

NOTICES.  Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Contributor and Acquiror as follows:

CONTRIBUTOR:

c/o Swervo Development Corporation

______________________________

______________________________

E-mail: _______________________




ACQUIROR:

Talon OP, L.P.

5500 Wayzata Boulevard, Suite 1070

Minneapolis, Minnesota 55416

Attn:  MG Kaminiski

E-mail: mk@talonreit.com




Notices shall be deemed properly delivered and received when and if either (i)
personally delivered, including via email; or (ii) on the first business day
after deposit with a commercial overnight courier for delivery on the next
business day.  Any party may change its address for delivery of notices by
properly notifying the others pursuant to this Section 16.

17.

BENEFIT.  This Agreement is for the benefit only of the parties hereto and their
successors and assignees as permitted in Section 14 above and no other person or
entity shall be entitled to rely hereon, receive any benefit herefrom or enforce
against any party hereto any provision hereof.

18.

LIMITATION OF LIABILITY.  All liabilities and obligations of Acquiror under this
Agreement shall be those of Acquiror only.  Contributor shall not, under any
circumstances, look to any person or entity other than Acquiror, including, but
not limited to, any affiliate of Acquiror, for performance or satisfaction of
Acquiror’s obligations and liabilities in connection with this Agreement.
 Without limiting the foregoing, none of Talon or any Affiliate of Acquiror or
their respective members, partners and shareholders shall incur any liability
under any document or agreement required in connection with this Agreement, and
Acquiror shall not be required (in connection with this Agreement) to execute
any document or agreement that does not expressly exculpate and release such
parties and their respective successors, assigns, affiliates, officers,
shareholders, partners, employees, agents and representatives from any liability
or obligation arising out of, or in connection with, this Agreement. All
liabilities and obligations of Contributor under this Agreement shall be those
of Contributor only.  Acquiror shall not, under any circumstances, look to any
person or entity other than Contributor, including, but not limited to, any
affiliate of Contributor, for performance or satisfaction of Contributor’s
obligations and liabilities in connection with this Agreement.  Without limiting
the foregoing, no Contributor or their respective members, partners and
shareholders shall incur any liability under any document or agreement required
in connection with this Agreement, and Contributor shall not be required (in
connection with this Agreement) to execute any document or agreement that does
not expressly exculpate and release such parties and their respective
successors, assigns, affiliates, officers, shareholders, partners, employees,
agents and representatives from any liability or obligation arising out of, or
in connection with, this Agreement.

19.

BROKERAGE.  Each party hereto represents and warrants to the other that it has
dealt with no brokers or finders in connection with this transaction and that no
broker, finder or other party is entitled to a commission, finder’s fee or other
similar compensation as a result hereof.  Contributor hereby indemnifies,
protects and defends and holds Acquiror harmless from and against all losses,
claims, costs, expenses, damages (including, but not limited to, attorneys’ fees
of counsel selected by Acquiror) resulting or arising from the claims of any
broker, finder or other such party, claiming by, through or under the acts or
agreements of Contributor.  Acquiror hereby indemnifies, defends and holds
Contributor harmless from and against all losses, claims, costs, expenses,
damages (including, but not limited to, attorneys’ fees of counsel selected by
Contributor) resulting or arising from the claims of any broker, finder or other
such party claiming by, through or under acts or agreements of Acquiror.  The





23




--------------------------------------------------------------------------------

obligations of this Section 19 shall survive any termination of this Agreement
and the Closing, if applicable, and shall not be merged into any of the
conveyancing documents delivered at Closing.

20.

FURTHER ASSURANCES.  All actions required to be taken pursuant to this Agreement
to effectuate the transaction contemplated herein shall be taken promptly and in
good faith by Contributor or Acquiror, as the case may be.  Contributor and
Acquiror shall use their reasonable, diligent and good faith efforts, and shall
reasonably cooperate with and assist the other in its efforts, to obtain or
cause to be obtained, any and all consents and approvals of third parties
(including, but not limited to, governmental authorities) that may be necessary
in connection with the transaction contemplated hereby.  Contributor and
Acquiror agree to (i) furnish with, or cause to be furnished to, the other party
such documents or further assurances, and (ii) perform, or cause to be
performed, such undertakings as the other party may reasonably request at any
time in connection with (x) the transaction contemplated by, and (y) the
respective obligations of Contributor, the Recipients and Acquiror, as the case
may be, set forth in, this Agreement.

21.

AVAILABILITY OF RECORDS; AUDIT REPRESENTATION LETTER.  Upon Acquiror’s request,
for a period of two years after Closing, Contributor shall (i) make the Records
available to Acquiror for inspection, copying and audit by Acquiror’s designated
accountants; and (ii) cooperate with Acquiror (without any third party expense
to Contributor) in obtaining any and all permits, licenses, authorizations, and
other Governmental Approvals necessary for the operation of the Project.
 Without limitation of the foregoing in this Section 21, Contributor agrees to
abide by the terms of EXHIBIT I.  At any time within two years after the
Closing, Contributor further agrees to provide to the Acquiror’s designated
independent auditor, upon request of Acquiror or such auditor:  (x) access (to
the same extent to which Acquiror would be entitled to such access) to the books
and records of the Project and all related information (including the
information listed on EXHIBIT I) regarding the period for which Acquiror is
required to have the Project audited under the regulations of the Securities and
Exchange Commission, and (y) a representation letter delivered by each managing
agent of the Project regarding the books and records of the Project, in
substantially the form as attached hereto as EXHIBIT M.

22.

MISCELLANEOUS.

22.1.

Entire Agreement.  This Agreement constitutes the entire understanding between
the parties with respect to the transaction contemplated herein, and all prior
or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals, in each case with respect to the transaction contemplated herein,
are hereby superseded and rendered null and void and of no further force and
effect.  Neither this Agreement nor any provisions hereof may be waived,
modified, amended, discharged or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.

22.2.

Time of the Essence.  Time is of the essence of this Agreement.

22.3.

Conditions Precedent.  The waiver of any particular Acquiror’s Condition
Precedent or Contributor’s Condition Precedent shall not constitute the waiver
of any other.

22.4.

Construction.  This Agreement shall not be construed more strictly against one
party than against the other merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
Contributor and Acquiror have contributed substantially and materially to the
preparation of this Agreement.  The headings of various Sections in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.

22.5.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Minnesota.

22.6.

Partial Invalidity.  The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.





24




--------------------------------------------------------------------------------



22.7.

Expenses.  Except and to the extent as otherwise expressly provided to the
contrary herein, Acquiror and Contributor shall each bear its own respective
costs and expenses relating to the transactions contemplated hereby, including,
without limitation, fees and expenses of legal counsel or other representatives
for the services used, hired or connected with the proposed transactions
mentioned above.

22.8.

Control of Defense Counsel.  Each indemnified party shall give reasonably prompt
notice to each indemnifying party of any action or proceeding commenced against
the indemnified party in respect of which indemnity may be sought hereunder, but
failure so to notify an indemnifying party (i) shall not relieve it from any
liability which it may have under any indemnity provided herein unless and to
the extent it did not otherwise learn of such action and the lack of notice by
the indemnified party results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) shall not, in any event, relieve the
indemnifying party from any other obligations to any indemnified party
hereunder.  If the indemnifying party so elects within a reasonable time after
receipt of such notice, the indemnifying party may assume the defense of such
action or proceeding at such indemnifying party’s own expense with counsel
chosen by the indemnifying party; provided, however, that, if such indemnified
party or parties reasonably determine that a conflict of interest exists where
it is advisable for such indemnified party or parties to be represented by
separate counsel or that, upon advice of counsel, there may be legal defenses
available to them which are different from or in addition to those available to
the indemnifying party, then the indemnifying party shall not be entitled to one
separate counsel at the indemnifying party’s expense.  If an indemnifying party
is not so entitled to assume the defense of such action or does not assume such
defense, after having received the notice referred to in the first sentence of
this Section 22.8, the indemnifying party or parties will pay the reasonable
fees and expenses of counsel for the indemnified party or parties.  In such
event however, no indemnifying party will be liable for any settlement effected
without the written consent of such indemnifying party.  If an indemnifying
party is entitled to assume, and assumes, the defense of such action or
proceeding in accordance with this Section, such indemnifying party shall not be
liable for any fees and expenses of counsel for the indemnified parties incurred
thereafter in connection with such action or proceeding.

22.9.

Waiver of Conditions Precedent. Acquiror and Contributor shall each have the
right, in its sole and absolute discretion, to waive any Condition Precedent for
its benefit contained in this Agreement.

22.10.

Certain Securities Matters.  No sale of Units is intended by the parties by
virtue of their execution of this Agreement.  Any sale of Units referred to in
this Agreement will occur, if at all, upon the Closing.

22.11.

Counterparts.  This Agreement may be executed by electronic or facsimile
signature and in any number of identical counterparts, any of which may contain
the signatures of less than all parties, and all of which together shall
constitute a single agreement.

22.12.

Calculation of Time Periods.  Notwithstanding anything to the contrary contained
in this Agreement, any period of time provided for in this Agreement that is
intended to expire on or prior to the Closing Date, but that would extend beyond
the Closing Date if permitted to run its full term, shall be deemed to expire
upon Closing.

[The remainder of this page intentionally left blank – signature page follows]








25




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Contribution Agreement
on the date first above written.




CONTRIBUTOR AND THE OTHER UNIT

RECIPIENTS:

 

 

JACKSON I, LLC

 

 

 

 

 

 

By:

/s/ Nedal Abdul-Hajj

 

Name:  Nedal Abudl-Hajj

 

Its:  Chief Manager

 

 

3014-20, LLC

 

 

 

 

 

 

By:

/s/ Thomas R. Jasko

 

Name:  Thomas R. Jasko

 

Its:  Chief Manager

 

 

FAIRFIELD APARTMENTS, LLC

 

 

 

 

 

 

By:

/s/ Patrick L. Smith

 

Name:  Patrick L. Smith

 

Its:  Chief Manager

 

 

4330, LLC

 

 

 

 

By:

/s/ Thomas R. Jasko

 

Name:  Thomas R. Jasko

 

Its:  Chief Manager

 

 

LAKES AREA PROPERTIES, LLC

 

 

 

 

 

 

By:

/s/ John Stilehm

 

Name:  John Stilehm

 

Its:  Chief Manager









































--------------------------------------------------------------------------------




ACQUIROR:

 

 

TALON OP, L.P.

 

 

 

 

 

 

By:

/s/ MG Kaminski

 

Name:   MG Kaminski

 

Its:   CEO of its General Partner














3




--------------------------------------------------------------------------------




[EXHIBITS AND SCHEDULES OMITTED]









